Citation Nr: 0330241	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for teeth numbered 3, 4, 5, 
6, 12, 13, 14, 17, 30, 32.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne


INTRODUCTION

The veteran had active military service from July 1946 to May 
1947.  

This appeal arises from an August 2001 rating action entered 
by the Phoenix, Arizona Department of Veterans Affairs (VA) 
regional office (RO).  It was perfected for appeal in April 
2002.  In January 2003, the veteran appeared at a hearing 
conducted by the undersigned, a transcript of which was 
associated with the claims file.  The case was subsequently 
forwarded to the Board of Veterans' Appeals (Board) in 
Washington, DC.  


FINDINGS OF FACT

1.  Teeth numbered 3, 4, 5, 6, 12, 13, and 14 have been 
missing since prior to the veteran's entrance into service. 

2.  Teeth numbered 17 and 32 were noted as missing prior to 
entering service and during service, and were found to be 
partially impacted shortly after service.  

3.  There is no medical evidence of any trauma or pathology 
effecting teeth numbered 17 and 32 in service.  

4.  Tooth numbered 30 noted as missing at entrance into 
service, was not included among those teeth identified as 
missing in service records, but there is no medical record 
reflecting any trauma or pathology of that tooth during 
service.  


CONCLUSION OF LAW

The criteria to establish service connection for teeth 
numbered 3, 4, 5, 6, 12, 13, 14, 17, 30, 32 are not met.  
38 U.S.C.A. § 1712 (2002); 38 C.F.R. §§ 3.381, 17.161 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, a July 2001 letter from 
the RO to the veteran, the August 2001 rating action on 
appeal, the April 2002 statement of the case, and a September 
2002 letter together have adequately informed the veteran of 
the types of evidence needed to substantiate his claim, and 
what evidence and information VA would be obtaining.  These 
documents explained that VA would make reasonable efforts to 
help him get evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The veteran was also informed of 
the legal elements of the particular claim at issue, and 
while urged to submit any information or evidence as soon as 
possible, he was clearly advises he had a full year from the 
notice he was provided to submit any relevant information and 
evidence, (which year has since passed).  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, No. 02-7007 (Fed. Cir. 
September 22, 2003).  

Particularly, the Board concludes that the VCAA notification 
letters sent to the appellant in July 2001 and September 2002 
were legally sufficient.  See Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003); Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letters did request a response within 60 days, in 
the July 2001 letter, and 30 days in the September 2002 
letter, they also expressly notified the appellant that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Therefore, the claimant was notified properly of his 
statutory rights, and in any event, the veteran now has had 
more than two years to submit evidence after the July 2001 
notification, and more than a year has passed since the 
September 2002 notification.  Indeed, at the hearing before 
the undersigned in January 2003, the veteran was again 
advised that he would be given even more time to submit 
evidence that he may wish to submit.  No additional records 
have been forthcoming.  

Since this claimant was, as a matter of fact, provided at 
least one year to submit evidence after the VCAA 
notification, and it is clear that the claimant has nothing 
further to submit, adjudication of his claims can proceed.

With respect to VA's duty to assist the veteran, he has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  The RO 
has obtained the evidence identified by the veteran, and a 
transcript of his testimony before the undersigned has been 
obtained.  Under these circumstances, since no other evidence 
appears outstanding, the duty to assist the veteran has been 
satisfied.  (In this regard, the Board is aware that the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  Given the nature of dental claims, 
however, with the emphasis on evidence from service and the 
completeness of those service records, further examination is 
not needed because sufficient evidence is of record to decide 
this case.)  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

As mentioned in the Introduction, this appeal arose from an 
August 2001 rating action.  In that decision, the RO 
confirmed service connection for teeth numbered 18, 19, 20, 
and 21 which had previously been established in a 1948 rating 
action, and to these added tooth numbered 31.  The RO denied 
service connection for teeth numbered 3, 4, 5, 6, 12, 13, 14, 
17, 30, and 32.  The veteran disagreed with this decision, 
noting that his dentures had been replaced in service, and in 
years past VA had provided dental treatment.  This appeal 
ensued.  

With respect to teeth numbered 3, 4, 5, 6, 12, 13, and 14, 
they were all noted as missing when the veteran was examined 
at the time of his entrance into service in July 1946.  (At 
the time, the Army numbered teeth differently, but for 
simplicity, the current numbering system will be used.  The 
teeth actually identified were number 3, 4, 5, 6, on the 
right and 4, 5, 6, on the left.)  It was also indicated that 
the veteran was wearing dentures, although the specific teeth 
these replaced were not precisely identified.  The dentures, 
however, were characterized as not satisfactorily 
serviceable.  In service records reflect that it was these 
specific teeth that were replaced by dentures, and that the 
dentures were adjusted and repaired on a number of occasions 
in 1946 and 1947.  There is otherwise no record of any 
additional trauma or disability associated with these 
particular teeth noted in the service medical records, and 
post service records continue to show them absent, with some 
replaced by dentures.    

Regarding tooth numbered 17, (identified in the Army at the 
time as tooth number 16 on the left), the evidence shows that 
this tooth was also noted to be missing at the time of the 
veteran's entrance into service, and was likewise noted as 
absent in a dental record dated in April 1947, shortly before 
the veteran's service discharge.  No mention is made in any 
service record of any trauma or other disability associated 
with this particular tooth or the area in which it would be 
anticipated to erupt.  Post service dental records dated in 
1947 and 1948, reflect that the tooth at those times was 
partially impacted, but again they make no reference to any 
in-service trauma or otherwise link any current problem with 
this tooth to service.  (A dental impaction or an impacted 
tooth is one prevented from erupting by a physical barrier, 
usually other teeth.  See Dorland's Illustrated Medical 
Dictionary, 832, 1732 (27th ed. 1988) 

Tooth numbered 30 (identified at the time of the veteran's 
service as number 14 on the right), was noted as missing when 
the veteran was examined in connection with his entrance into 
service, but was not included among those noted as missing in 
service dental records.  (See service dental record dated in 
April 1947.)  Presumably, this molar erupted at some point 
during service.  In any event, there is no record of any 
treatment, trauma or disability related to this tooth in 
service, and it was not until 1948 that a dental record 
reflects that it was considered defective and then missing 
later that year.  

Tooth numbered 32 (numbered 16 on the right in the veteran's 
military records) was characterized as missing when the 
veteran was examined in connection with his entrance into 
service, and it continued to be noted as absent in service.  
Shortly after service, in December 1947, a dental examination 
revealed the tooth was partially impacted, and it remained 
characterized as such in post service records dated in 1948.  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application (within one year 
of service) and one-time treatment.  38 C.F.R. § 17.161(c).  
(Obviously, here, the veteran is well past one year from his 
service discharge in 1947.)  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The foregoing record clearly establishes that teeth numbered 
3, 4, 5, 6, 12, 13, and 14, have been missing since prior to 
the veteran's military service.  Their absence during the 
relevant time in question precludes any basis for 
establishing service connection for them.  Teeth numbered 17 
and 32, are likewise shown by the record to have been absent 
prior to and during service, and it was only after service 
that they partially erupted.  Like teeth numbered 3, 4, 5, 6, 
12, 13, and 14, the absence of teeth numbered 17 and 32 
during any relevant time (i.e., in service) together with the 
absence of any record of trauma or disease to that particular 
area of the mouth in service, precludes an award of service 
connection.  

Tooth numbered 30 was noted as missing at the time of the 
veteran's entrance into service, but was not included among 
the veteran's missing teeth during service.  Nevertheless, 
the record makes no mention of any trauma or other pathology 
related to this tooth in service, and it was not until after 
service in 1948, that it was characterized as defective, and 
subsequently missing.  Since there is no record in service of 
any trauma or other disability relating to this tooth, the 
evidence does not provide a basis upon which to establish 
service connection for it.  

Under the foregoing circumstances, a basis upon which to 
establish service connection for the teeth at issue has not 
been presented, and the appeal is denied.  

In reaching the foregoing decision, the Board is aware of the 
veteran's contentions regarding earlier dental treatment he 
received by VA.  Although there is no reason to doubt that 
such treatment was provided, the Board is obligated to apply 
the current law and regulations applicable to the particular 
claim before it.  The Board is unaware of any such law or 
regulation that permits an award of the benefits sought in 
this case, based on any prior VA treatment.  





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for teeth numbered 3, 4, 5, 6, 12, 13, 14, 
17, 30, 32 is denied.  


	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



